DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 2-6 of U.S. Patent No. 11388385 in view of Agrawal. 
Claims 14-18 recite substantially identical subject matter to claims 2-6 and 8 of the ‘385 patent. It is noted that the claims of the ‘385 patent do not teach a secondary camera that is operated to captured images at a higher speed rate. However, Agrawal teaches that it was commonly known in the art to use an auxiliary camera with a higher frame rate in conjunction with a primary camera (Agrawal par. 9), and it would have been obvious to one of ordinary skill in the art to utilize such cameras in the invention of the ‘385 patent to perform multi-image deblurring as suggested by Agrawal (Agrawal pars. 13-15). The examiner further notes that the claims of the ‘385 patent include additional limitations not required by claims 14-18 of the instant application. However a rejection for Double Patenting of broader later filed claims is proper in view of narrower earlier filed claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanna et al (6269175) in view of Agrawal et al (2010/0246989).
In regard to claim 1 Hanna discloses an apparatus for creating an image of a scene (Hanna Figs. 2-6), the apparatus comprising:
at least two image capturing devices comprising an image sensor and other components assisting in the capture process (Hanna Fig. 21 note cameras 206 and 208), comprising:
a main capture device comprises a high image quality characteristic (Hanna Fig. 2 and col. 3 line 55 to col. 4 line 24 note high resolution image acquisition device 206);
a secondary capture device comprising a lower image-quality characteristic (Hanna Fig. 2 and col. 3 line 55 to col. 4 line 24 note low resolution image acquisition device 208);
a processor (Hanna Fig. 1 note CPU 104) configured to:
	instruct the main capture device to receive a high-quality image, referred to as main image (Hanna Fig. 2 and col. 3 lines 55-58 note receiving input 112 including images from the acquisition device 206),
	instruct the secondary capture device to receive a series of images (Hanna Fig. 2 and col. 3 lines 55-62 note receiving input 112 including images from acquisition device 208).
	It is noted that Hanna does not disclose details of capturing higher speed images or a motion blur kernel. However, Agrawal discloses an apparatus for creating an image of a scene comprising two image capture devices with a main capture device and a secondary capture device (Agrawal par. 9 note hybrid camera including a low-resolution auxiliary camera with a high frame rate and a primary image sensor, also note claim 5 multiple cameras at different frame rates)comprising:
instructing the secondary capture device to receive a series of images captured at a higher-speed rate, referred to as high speed images (Agrawal par. 9 note auxiliary camera capturing at a high frame rate);
calculate the motion blur kernel utilizing the high speed images (Agrawal pars 39-41 note equation 9 as linear equation to perform MID); and
	apply the motion blur kernel to sharpen the main image (Agrawal pars 42-43 note using the MID equation in a cost minimization to sharpen the captured images, including the main image). 
	It is therefore considered obvious that one of ordinary skill in the art at the time of invention would recognize the advantage of incorporating multi-image deblurring using a secondary camera at a high frame rate as taught by Agrawal in the invention of Hanna in order to provide output images with reduced blur as suggested by Agrawal (Agrawal pars 13-15). 

	In regard to claim 15 refer to the statements made in the rejection of claim 14 above. Hanna further discloses adjusting one of a cropping factor, size and scaling of one of the images of the image pair (Hanna Fig. 2 and col. 5 lines 8-22 note scaling the high-resolution image).

In regard to claim 17 refer to the statements made in the rejection of claim 14 above. Hanna further discloses processing to correct distortion characteristics for equalizing the captured image pair (Hanna col. 4 lines 25-38 note correcting lens distortions). 

	In regard to claim 18 refer to the statements made in the rejection of claim 14 above. Hanna further discloses the adjusting a color of one image of the captured image pair to one of match and approximate a color of the other image (Hanna col. 4 lines 39-54 note chroma corrections). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanna in view of Agrawal as applied to claim 14 above, and further in view of House (6847392).
	In regard to claim 16 refer to the statements made in the rejection of claim 14 above. It is noted that Hanna does not disclose details of using optical properties to calculate overlapping fields of view. However, House discloses an apparatus including a main image sensor and a secondary image sensor (House Fig. 1) that uses focal lengths and optical properties of the main and secondary image capture devices to calculate an overlapping field of view and resolution, crop and scale changes (House Fig. 2 and col. 6 lines 29-65 note determining overlapping fields of view, also note col. 8 lines 44-51 scaling the images to match fields of view).
	It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of determining overlapping fields of view of the main and secondary images and performing resolution, cropping and scaling as taught by House in the invention of Hanna in view of Agrawal in order to ensure matching fields of view as suggested by House (House col. 8 lines 44-51). 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110109723 A1	Ashbey; James Amachi
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423